Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-2, drawn for forming a first plurality of classes using object-oriented modeling of modeling objects; forming a second plurality of classes using object-oriented modeling of an orchestration of the machine learning design;  forming fourth and fifth classes using object oriented modelling, classified as G06F8/24;

II.	 Claims 3-7 drawn for selecting a collection of one or more racks among the racks of machine learning pipeline, scanning modelling method classes among a second plurality of classes in second class library to determine second class definition information; assigning one or more racks and location within the one or more racks to corresponding selected modeling method objects, creating an optimization object; classified as G06K 9/6257;

III.	 Claims 8- 27 drawn for assigning specific targeted action to a first subset of the plurality of objects using a first subset of plurality of object manipulation functions; determining a first subset o classes from the library of classes of the object oriented orchestration that are related to the first subset of the plurality of objects; determining the set of actions required to achieve the specific targeted action using a second subset of the plurality of object manipulation function; each object manipulation function of the second subset of the plurality of object manipulation functions is configured to leverage at least one class of the first subset of classes from the library of classes of the object oriented orchestration; classified as G06F9/449.

2.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

In the instant case, invention I has mechanism forming a first plurality of classes using object-oriented modeling and invention II has mechanism for selecting a collection of one or more racks among the racks of machine learning pipeline and creating an optimization object. Both inventions have the mechanism for forming/writing plurality of classes. Invention I can perform action without selecting collection of one or more racks among the racks. 
In the instant case, invention II has mechanism for selecting a collection of one or more racks among the racks of machine learning pipeline. Invention III has mechanism for assigning specific targeted action to a first subset of the plurality of objects using a first subset of plurality of object manipulation functions. Both invention has mechanism for forming/writing plurality of classes/objects.
Invention III can perform function without creating the optimize object.

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143).

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 3 7 CFR 1.48 (b) and by the fee required under 37 CFR 1.17(1).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system,  call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196